MARVIN, Judge.
Robert Smith appeals his conviction by a jury of armed robbery, contending that his motion to suppress incriminating statements made to police should have been sustained because he did not knowingly and intelligently waive his Miranda rights and did not freely and voluntarily make the statements to law enforcement officers. Defendant’s contentions are not supported by the record.
Defendant’s accomplice and lookout during the robbery implicated defendant as the armed robber. Police officers testified that when defendant was later arrested the Miranda rights were read to him. When defendant was being driven to the jail he began talking to police officers in the vehicle and was again informed of his Miranda rights and was told that he should not be making statements. When defendant reached the police station he was informed of his Miranda rights before and at the beginning of a taped conversation with po*648lice officers. There he also initialed a waiver of rights form. This record is replete with evidence to support the conclusion that a knowing and intelligent waiver of Miranda rights occurred and that defendant’s statements were freely and voluntarily made.
The conviction is AFFIRMED.